Weiss, J. P.
Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered January 5, 1987, upon a verdict convicting defendant of the crime of burglary in the first degree.
In People v Baker (133 AD2d 502) this court affirmed the conviction of defendant’s brother who was jointly tried on the same charge of burglary in the first degree resulting from the same incident. Briefly, defendant, who had been drinking beer with his brother, forced his way into the dwelling of Ronald and Vanna Blair, ostensibly following Leon Ellis from whom they sought to collect a debt. After a scuffle in which he threatened Mr. Blair with a knife, defendant was ejected from *879the house. His brother, who was sitting in an automobile, followed him to the back of the house where they broke open the rear door and entered the house with knives drawn. Mr. Blair got his shotgun and threatened to shoot defendant, who was holding the knife to Mrs. Blair’s face. Both brothers left the house under duress of the gun, after making further threats to harm the Blairs.
Defendant’s arguments as to the inadequacy of the jury charge with respect to the requisite finding of dual intent, and arguments directed to the charge on accessorial liability and the lesser included offense of menacing, have previously been rejected by this court (supra). His contention that the evidence was insufficient to find that he was an accessory is without merit. We similarly turn away the contention that prosecutorial misconduct occurred during summation. When viewed in the context of the entire summation and trial (see, People v Galloway, 54 NY2d 396, 401), the remarks, if indeed improper, were rendered harmless by the overwhelming evidence of guilt (see, People v Patterson, 88 AD2d 694, 695). Finally, defendant’s lengthy history of lawlessness including charges of violent behavior, coupled with the violent nature of the instant crime, persuades us not to disturb County Court’s exercise of discretion in the imposition of a sentence within the legal parameters.
Judgment affirmed. Weiss, J. P., Mikoll, Yesawich, Jr., Mercure and Harvey JJ., concur.